COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Senior Judge Cole
Argued by teleconference


ROGER KYLE DAVIS, S/K/A
 ROGER KYLE DAVIS, SR.
                                              MEMORANDUM OPINION * BY
v.           Record No. 2970-96-3              JUDGE LARRY G. ELDER
                                                 DECEMBER 9, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                      Mosby G. Perrow, III, Judge
             David D. Embrey for appellant.

             Kathleen B. Martin, Assistant Attorney
             General (Richard Cullen, Attorney General, on
             brief), for appellee.


         Roger Kyle Davis (appellant) appeals his convictions of two

counts of robbery, four counts of abduction, and six counts of

using a firearm in the commission of a felony.        He contends that

the trial court erred when it (1) ruled that the Commonwealth's

peremptory strikes of African-Americans from the jury panel did

not violate the Equal Protection Clause and (2) granted the

Commonwealth's request to instruct the jury regarding flight as

evidence of guilt.    For the reasons that follow, we affirm.

                                  I.
                      EQUAL PROTECTION OBJECTION

               TO THE COMMONWEALTH'S PEREMPTORY STRIKES

     The Equal Protection Clause prohibits the parties in a

criminal proceeding from using peremptory challenges to strike
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
individual prospective jurors from a jury panel "solely on

account of their race."    Batson v. Kentucky, 476 U.S. 79, 89, 96,

106 S. Ct. 1712, 1719, 1723, 90 L.Ed.2d 69 (1986); see also

Georgia v. McCollum, 505 U.S. 42, 55, 112 S. Ct. 2348, 2357, 120

L.Ed.2d 33 (1992).   When one party objects to the other party's

peremptory challenges on equal protection grounds, the trial

court employs a three-step process to determine if a "Batson

violation" has occurred.    See Purkett v. Elem, 514 U.S. 765, 767,

115 S. Ct. 1769, 1770-71, 131 L.Ed.2d 834 (1995); see also Buck
v. Commonwealth, 247 Va. 449, 450-51, 443 S.E.2d 414, 415 (1994).

 First, the opponent of a peremptory challenge must establish a

prima facie case of racial discrimination, i.e., "that [the other

party] has exercised peremptory challenges on the basis of race."

 Hernandez v. New York, 500 U.S. 352, 358, 111 S. Ct. 1859, 1866,

114 L.Ed.2d 395 (1991) (plurality opinion); see also Purkett, 514

U.S. at 767, 115 S. Ct. at 1770; Buck, 247 Va. at 450-51, 443

S.E.2d at 415.

     Second, if a prima facie case is established, "the burden of
production shifts to the proponent of the strike to come forward

with a race-neutral explanation."      Purkett, 514 U.S. at 767, 115

S. Ct. at 1770; see also Buck, 247 Va. at 451, 443 S.E.2d at 415.

 In order to satisfy step two of the three-step Batson inquiry,

the striking party's explanation need only be race-neutral and

need not be either sensible or "related to the particular case to

be tried."   Purkett, 514 U.S. at 767-69, 115 S. Ct. at 1771 (also




                                 -2-
stating that the prosecutor's race-neutral explanation satisfies

step two even if it is unpersuasive, "silly or superstitious" or

"implausible or fantastic").

             "At this [second] step of the inquiry, the

             issue is the facial validity of the . . .

             explanation [of the person who exercised the

             strike].   Unless a discriminatory intent is

             inherent in the prosecutor's explanation, the

             reason offered will be deemed race neutral."

Purkett, 514 U.S. at 768, 115 S. Ct. at 1771 (quoting Hernandez,

500 U.S. at 360, 111 S. Ct. at 1866 (plurality opinion); see also

id. at 374, 111 S. Ct. at 1874 (O'Connor, J., concurring in

judgment)).

        Third, "[i]f a race-neutral explanation is tendered, the

trial court must then decide . . . whether the opponent of the

strike has proved purposeful racial discrimination."        Purkett,

514 U.S. at 767, 115 S. Ct. at 1770-71; see also Buck, 247 Va. at

451, 443 S.E.2d at 415.     The opponent of the strike always bears

the burden of proving that it was the result of purposeful

discrimination, and the intent of the striking party may be

established by circumstantial evidence.      See Purkett, 514 U.S. at

768, 115 S. Ct. at 1771; Batson, 476 U.S. at 93, 106 S. Ct. at

1721.

        Whether or not a party exercised a peremptory strike of a

juror with a discriminatory intent is a question of fact.       See




                                   -3-
Batson, 476 U.S. at 98 n.21, 106 S. Ct. at 1724 n.21; see also

Barksdale v. Commonwealth, 17 Va. App. 456, 460, 438 S.E.2d 761,

763 (1993) (en banc).     As such, this factual finding is entitled

to "great deference" and will not be disturbed unless clearly

erroneous.   Batson, 476 U.S. at 98 n.21, 106 S. Ct. at 1724 n.21;

Hernandez, 500 U.S. at 364-65, 369, 111 S. Ct. at 1868-69, 1871;

id. at 372, 111 S. Ct. at 1873 (O'Connor, J., concurring in

judgment) (agreeing with the standard of review set forth in the

plurality opinion); see also Buck, 247 Va. at 451, 443 S.E.2d at
415; Barksdale, 17 Va. App. at 460, 438 S.E.2d at 763-64.

     We hold that the trial court's ruling that the

Commonwealth's peremptory strikes were not the result of

purposeful racial discrimination was not clearly erroneous.

Because the Commonwealth offered its reasons for its strikes, we

need not consider whether appellant established a prima facie

case of discrimination.     See Buck, 247 Va. at 451, 443 S.E.2d at

415; Faison v. Hudson, 243 Va. 397, 402, 417 S.E.2d 305, 308

(1992).   In addition, the record supports the trial court's

conclusion that the Commonwealth's explanation for its strikes

was race-neutral.   The Commonwealth's attorney stated that she

struck the three African-Americans from the panel because they

had prior experience with the criminal justice system in

Lynchburg that might have fostered a bias against the

Commonwealth.   Her explanation did not indicate that race played

any part in her decision to strike these particular jurors.    In



                                  -4-
fact all individuals with prior criminal charges or convictions

were stricken, including one white male.   Cf. Carter v.

Commonwealth, 16 Va. App. 118, 124, 428 S.E.2d 34, 40 (1993)

(holding that striking a juror because the Commonwealth's

attorney's office had previously prosecuted some of her relatives

was a race-neutral explanation).   Finally, the trial court's

conclusion that the Commonwealth's peremptory strikes were not

based on race was supported by credible evidence, namely the

Commonwealth's attorney's explanation for her strikes.     After

personally observing the proceedings, the trial court determined

that the Commonwealth's attorney's explanation was credible, and

the record does not indicate that this determination was clearly

erroneous.   See Barksdale, 17 Va. App. at 459-60, 438 S.E.2d at

764 (stating that "evaluation of the . . . state of mind [of the

party attempting to offer a race-neutral explanation for a

peremptory strike] based on demeanor and credibility lies

'peculiarly within a trial judge's province.'" (citation

omitted)).

                                II.

     JURY INSTRUCTION REGARDING FLIGHT AS EVIDENCE OF GUILT

     Appellant contends that the trial court erred when it

granted the Commonwealth's request to instruct the jury regarding

flight as evidence of guilt.   He argues that the wording of the

instruction was confusing and prejudicial and that the record did

not contain sufficient evidence of flight to warrant giving the



                                -5-
instruction.   We disagree.

     Initially, we hold that Rule 5A:18 bars us from considering

appellant's argument regarding the wording of the trial court's

instruction on flight.   Appellant argues that the instruction was

improper because it did not expressly state that evidence of

flight does not create a presumption of guilt.    However, the

record indicates that appellant did not object to the

Commonwealth's instruction on this ground before the trial court,

and we will not consider this argument for the first time on

appeal.
     Next we hold that the evidence was sufficient to support the

trial court's decision to instruct the jury on flight as evidence

of guilt.   "A reviewing court's responsibility in reviewing jury

instructions is 'to see that the law has been clearly stated and

that the instructions cover all issues which the evidence fairly

raises.'"   Darnell v. Commonwealth, 6 Va. App. 485, 488, 370

S.E.2d 717, 719 (1988) (quoting Swisher v. Swisher, 223 Va. 499,

503, 290 S.E.2d 856, 858 (1982)).     "'Both the Commonwealth and

the defendant are entitled to appropriate instructions to the

jury of the law applicable to each version of the case, provided

such instructions are based upon the evidence adduced.'"     Stewart

v. Commonwealth, 10 Va. App. 563, 570, 394 S.E.2d 509, 514 (1990)

(quoting Simms v. Commonwealth, 2 Va. App. 614, 616, 346 S.E.2d

734, 735 (1986)).   "The evidence to support an instruction 'must

be more than a scintilla.'"   Frye v. Commonwealth, 231 Va. 370,




                                -6-
388, 345 S.E.2d 267, 280 (1986).   When determining whether

sufficient evidence warranted a particular instruction, we view

the evidence in the light most favorable to the party offering

the instruction.    See Foster v. Commonwealth, 13 Va. App. 380,

383, 412 S.E.2d 198, 200 (1991).

       It is well established that "[f]light following the

commission of a crime is evidence of guilt, and the jury may be

so instructed."    Clagett v. Commonwealth, 252 Va. 79, 93, 472

S.E.2d 263, 271 (1996) (citing Boykins v. Commonwealth, 210 Va.
309, 313-14, 170 S.E.2d 771, 774 (1969); Carson v. Commonwealth,

188 Va. 398, 408, 49 S.E.2d 704, 708 (1948)), cert. denied,

U.S.      , 117 S. Ct. 972, 136 L.Ed.2d 856 (1997).
            Flight is not limited to physically leaving a
            jurisdiction for an extended period, but
            includes the taking of any action, even of
            short duration, intended to disguise one's
            identity and distance oneself from the crime.


Id. at 93-94, 472 S.E.2d at 271 (citing Edmondson v.

Commonwealth, 248 Va. 388, 390-91, 448 S.E.2d 635, 637 (1994)).

       When viewed in the light most favorable to the Commonwealth,

"more than a scintilla" of evidence supported its theory that

appellant took action to disguise his identity and distance

himself from the robbery on the night of the crime.    Woods

testified that appellant wore two sets of clothes when he

committed the robbery and that he removed the outer layer of

clothes after leaving the crime scene "to elude the policemen."

In addition, the testimony of Woods and Investigator Adams



                                 -7-
indicated that, when the police arrived at the residence of

appellant's wife later that night, appellant prevented his wife

from answering the door by choking her.

     For the foregoing reasons, we affirm the convictions of two

counts of robbery, four counts of abduction, and six counts of

using a firearm in the commission of a felony.

                                                       Affirmed.




                               -8-